UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6006


KELVIN J. MILES,

                  Petitioner - Appellant,

             v.

MARYLAND PAROLE COMMISSION,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:08-cv-02295-AW)


Submitted:    April 22, 2009                 Decided:   May 26, 2009


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kelvin J. Miles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Kelvin      J.   Miles   appeals   the   district   court’s   order

denying his Fed. R. Civ. P. 60(b) motion.            We have reviewed the

record and find no reversible error.           Accordingly, we affirm for

the reasons stated by the district court.               Miles v. Maryland

Parole Comm’n, No. 8:08-cv-02295-AW (D. Md. filed Dec. 17, 2008;

entered Dec. 18, 2008).        We deny the motions for appointment of

counsel   and   for    injunctive     relief   and    dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                      2